DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 – 5, 11 – 14, 16, and 17 of U.S. Patent No. 11,043,220. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 20 of the instant application are similar in scope and content of claims 1 – 5, 11 – 14, 16, and 17 of the US patent.
Here is a comparison between claim 1 of the instant application and claim 16 of the cited US patent.
Instant Application 17/306,489
US patent 11,043,220
Comparison
1. A method, comprising:
16. A method, comprising:
Same
at a first electronic device participating in a context-sharing group associated with a first location, wherein the context-sharing group is a collection of at least two electronic devices that each share context information with at least one other electronic device participating in the collection, and wherein the collection includes at least a second electronic device and a context collector:
at a first electronic device participating in a context-sharing group associated with a first location, wherein the context-sharing group is a collection of at least two electronic devices that
each share context information with at least one other electronic device included in the collection, and wherein the collection includes at least a second electronic device and a context collector: 
Same
receiving a user voice input, wherein the user voice input includes a digital assistant trigger;
receiving a user voice input;
Similar
in response to detecting the digital assistant trigger, transmitting a first trigger advertisement to the context collector, wherein the first trigger advertisement indicates a first time at which the digital assistant trigger ended according to the first electronic device;
receiving, from the context collector, an aggregate context of the context-sharing group, wherein prior to receiving the aggregate context at least the first electronic device
and the second electronic device provide context information included in the aggregate context to the context collector and wherein the first electronic device and the second
electronic device each provide their respective context information to the context collector in response to undergoing a device state change:
Similar
receiving, from the context collector, a second trigger advertisement, wherein the second trigger advertisement indicates a second time at which the digital assistant trigger ended according to the second electronic device;
after receiving the aggregate context, providing at least a portion of the aggregate context and data corresponding to the user voice input to a remote device that is not participating in the context-sharing group;
Similar
determining whether the second time is within a predetermined time range before the first time; and
in accordance with a determination that the second time is within the predetermined time range before the first time, forgoing further processing of the user voice input.
receiving, from the remote device, a command to perform one or more tasks and a device identifier corresponding to the second electronic device, wherein the remote device determines the one or more tasks and the device identifier based on the data corresponding to the user voice input and context information included in the at least a portion of the aggregate context; and transmitting the command to the second electronic device based on the device identifier, wherein the command causes the second electronic device to perform the one or more tasks.
Similar



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 6, 8 -16, 19, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith et al. (US PAP 2020/0258513).
As per claims 1, 19, 20, Smith et al. teach a method, comprising:
at a first electronic device participating in a context-sharing group associated with a first location, wherein the context-sharing group is a collection of at least two electronic devices that each share context information with at least one other electronic device participating in the collection, and wherein the collection includes at least a second electronic device and a context collector (“when voice input is identified in speech detected by two or more NMDs located within proximity of one another. For example, the NMD-equipped playback device 102d in the environment 101 (FIG. 1A) is in relatively close proximity to the NMD-equipped Living Room playback device 102m, and both devices 102d and 102m may at least sometimes detect the same sound. In such cases, this may require arbitration as to which device is ultimately responsible for providing detected-sound data to the remote VAS.”; paragraph 52)
receiving a user voice input, wherein the user voice input includes a digital assistant trigger (“the playback devices 702 may be configured to share the workload of one or more voice processing functions, such as voice-input detection, including wake-word detection.”; paragraph 128);
in response to detecting the digital assistant trigger, transmitting a first trigger advertisement to the context collector, wherein the first trigger advertisement indicates a first time at which the digital assistant trigger ended according to the first electronic device (“timelines for voice inputs 1080a and 1080b, respectively, in both of which the user makes two requests, each utilizing a different one of the first and second wake words and intended to invoke a different one of the first and second VASes 702a, 702b (e.g., “[First wake word], play the Beatles and [second wake word], turn on the lights”). For each of the voice inputs 1080a and 1080b, the user speaks the first wake word at a first time t.sub.1 and speaks the second wake word at a second time t.sub.2. I”; paragraph 153, 156);
receiving, from the context collector, a second trigger advertisement, wherein the second trigger advertisement indicates a second time at which the digital assistant trigger ended according to the second electronic device (“timelines for voice inputs 1080a and 1080b, respectively, in both of which the user makes two requests, each utilizing a different one of the first and second wake words and intended to invoke a different one of the first and second VASes 702a, 702b (e.g., “[First wake word], play the Beatles and [second wake word], turn on the lights”). For each of the voice inputs 1080a and 1080b, the user speaks the first wake word at a first time t.sub.1 and speaks the second wake word at a second time t.sub.2. I”; paragraph 153, 156);
determining whether the second time is within a predetermined time range before the first time; and in accordance with a determination that the second time is within the predetermined time range before the first time, forgoing further processing of the user voice input (“the MPS 100 may only allow concurrent voice processing if the voice input and/or the detected wake words fall within a predetermined time interval Δt. If both of the first and second wake words are detected within the time interval Δt (as is the case in FIG. 10A), then concurrent processing of the associated voice input by the first and second VASes 790a and 790b is allowed to proceed. If the first and second wake words are detected outside of the time interval Δt (as is the case in FIG. 10B) then concurrent voice processing is not allowed to proceed and one or both of the first and second playback devices 702a, 702b (or voice processing functions thereof) are temporarily disabled.”; paragraphs 153, 156).

As per claim 2, Smith et al. further disclose in accordance with a determination that the second time is not within the predetermined time range, continue processing the user voice input (“the MPS 100 may only allow concurrent voice processing if the voice input and/or the detected wake words fall within a predetermined time interval Δt. If both of the first and second wake words are detected within the time interval Δt (as is the case in FIG. 10A), then concurrent processing of the associated voice input by the first and second VASes 790a and 790b is allowed to proceed. If the first and second wake words are detected outside of the time interval Δt (as is the case in FIG. 10B) then concurrent voice processing is not allowed to proceed and one or both of the first and second playback devices 702a, 702b (or voice processing functions thereof) are temporarily disabled.”; paragraphs 153, 156).

As per claim 3, Smith et al. further disclose each electronic device participating in the context-sharing group is connected to a single wireless network of the first location (“NMDs may facilitate arbitration amongst one another when voice input is identified in speech detected by two or more NMDs located within proximity of one another. For example, the NMD-equipped playback device 102d in the environment 101 (FIG. 1A) is in relatively close proximity to the NMD-equipped Living Room playback device 102m, and both devices 102d and 102m may at least sometimes detect the same sound. “; paragraph 52). 
As per claim 4, Smith et al. further disclose the first electronic device transmits the first trigger advertisement to the context collector via the single wireless network (“require arbitration as to which device is ultimately responsible for providing detected-sound data to the remote VAS.”; paragraph 52).

As per claim 5, Smith et al. further disclose the context collector transmits the second trigger advertisement to the first electronic device via the single wireless network in response to receiving the first trigger advertisement (paragraphs 51- 53).

As per claim 6, Smith et al. further disclose the second electronic device transmits the second trigger advertisement to the context collector in response to detecting the digital assistant trigger included in the user voice input (paragraphs 51- 53, see also paragraphs 153, 156).

As per claim 8, Smith et al. further disclose the at least two electronic devices of the context- sharing group each automatically share context information with at least one other electronic device participating in the context-sharing group in response to undergoing a device state change (“If both of the first and second wake words are detected within the time interval Δt (as is the case in FIG. 10A), then concurrent processing of the associated voice input by the first and second VASes 790a and 790b is allowed to proceed. If the first and second wake words are detected outside of the time interval Δt (as is the case in FIG. 10B) then concurrent voice processing is not allowed to proceed and one or both of the first and second playback devices 702a, 702b (or voice processing functions thereof) are temporarily disabled.”; paragraphs 128, 153, 156).

As per claim 9, Smith et al. further disclose each electronic device participating in the context-sharing group is connected to the single wireless network (paragraphs 51- 53).

As per claim 10, Smith et al. further disclose the first electronic device joins the context- sharing group by establishing a communication connection with at least one other electronic device participating in the context-sharing group(paragraphs 51- 53, see also paragraphs 153, 156).

As per claim 11, Smith et al. further disclose the context information includes contextual state information corresponding to at least the first electronic device and the second electronic device (paragraphs 51- 53, see also paragraphs 153, 156).

As per claim 12, Smith et al. further disclose the context information includes device capability information corresponding to at least the first electronic device and the second electronic device (paragraphs 51- 53, see also paragraphs 153, 156).

As per claim 13, Smith et al. further disclose the digital assistant trigger is a word or a phrase that initiates a dialog session with the digital assistant of the first electronic device (“wake words”; paragraphs 153, 156).

As per claim 14, Smith et al. further disclose context-sharing group is a collection of at least two electronic devices that each share context information with at least one other electronic device participating in the collection (paragraphs 51- 53, see also paragraphs 153, 156).

As per claim 15, Smith et al. further disclose the first trigger advertisement includes a confidence score corresponding to a confidence of the first electronic device that the user voice input includes a digital assistant trigger word or phrase (“determine a speech presence probability…the wake-word engine 570 can be configured to apply one or more identification algorithms to the sound-data stream S.sub.DS (e.g., streamed sound frames) to spot potential wake words in the detected-sound S.sub.D. Many first- and third-party wake word detection algorithms are known and commercially available.”; paragraphs 111, 116).

As per claim 16, Smith et al. further disclose continue processing of the user voice input includes first electronic device transmitting a request to the context collector for an aggregate context of the context-sharing group (paragraphs 51- 53, see also paragraphs 153, 156).

Allowable Subject Matter
Claims 7, 16, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and filing a terminal disclaimer over patent 11,043,220.  The following is a statement of reasons for the indication of allowable subject matter:  
As to claims 7, 16, 17, the prior art of record does not teach or suggest in response to detecting the digital assistant trigger, transmitting the first trigger advertisement to the second electronic device via the short distance communication connection; receiving a third trigger advertisement from the second electronic device via the short distance communication connection, wherein the third trigger advertisement indicates a third time at which the digital assistant trigger ended according to the second electronic device; after determining whether the second time is within the predetermined time range before the first time, determining whether the third time is within the predetermined time range before the first time; and in accordance with a determination that the third time is within the predetermined range before the first time, forgoing further processing of the user voice input even if the second time is not within the predetermined time range before the first time.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Meyers et al. teach systems and methods of operating media playback systems having multiple voice assistant services.  Jorgovanovic teaches Mediation of wakeword response for multiples devices.  Cudak et al. teach adapting audio output based on context.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT-CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT-CYR/Primary Examiner, Art Unit 2658